Citation Nr: 1325642	
Decision Date: 08/13/13    Archive Date: 08/16/13

DOCKET NO.  11-26 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an increased evaluation for traumatic brain injury (TBI) with chronic daily headaches, neuralgia of the head and mild cognitive impairment, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This matter comes before the Board of Veterans' Appeals  (BVA or Board) on appeal from a February 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

A hearing was held in December 2012, at the RO in Salt Lake City, Utah, before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the claims file.

A review of the Virtual VA paperless claims processing system shows VA treatment records from January 2011 to December 2012.  Other documents are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The Board previously remanded the claim for additional development in January 2013 and in May 2013.  As the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In May 2013, the Board remanded the issue to obtain medical records scanned into VISTA, consisting of March 2011 private hospital records, which include a MRI of the brain, and other private or outside records that were scanned in 2012.  A review of the claims folder shows that only VISTA records from July 2012 were obtained.  Further development remains necessary, as the other scanned VISTA records may be pertinent to the claim and the RO/AMC did not substantially comply with the Board's remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. The RO/AMC must obtain and associate with the claim folder private or outside medical records that were scanned into VISTA and consist of the following: private hospital records from "DRMC" dated in March 2013 and include a MRI of the brain (See April 2011 VA progress note); and, medical records scanned into VISTA as noted in August 2012 and in November 2012 VA progress notes.  All attempts to obtain the records must be documented.  If the records are unavailable, procedures for obtaining records set forth by 38 C.F.R. § 3.159(c) must be followed and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. The RO/AMC shall then take such additional development action as it deems proper with respect to the claim, including the conduct of any additional VA examinations.  When the development requested has been completed, the case should again be reviewed on the basis of the additional evidence and readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



